DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 105520052 Machine Translation 2016 in view of Masuda et al.  JP 2004147576 Machine Translation,  Tosen et al. JP H06209729 Machine Translation, and Wang et al. CN 101906407 Machine Translation.
Regarding Claim 1:  Xu discloses a dried buckwheat noodle [abstract].  Xu discloses 10 to 80 parts buckwheat flour; 20 to 90 parts wheat flour, 0.5 to 10 parts high active gluten powder, 1 to 50 parts anti starch (resistant starch), 0.1 to 0.2 parts edible alkali, 0.5 to 10 parts starch, 0.1 to 0.5 parts edible glue (edible gum) [abstract].  Xu further discloses konjac powder, or cassava or waxy wheat flour as the starch [pg. 8].  Xu discloses sodium carbonate as the edible alkali [pg. 4].  
Xu does not disclose sodium alginate and egg white powder.
Xu does not disclose 5-60 U/g glutamine aminotransferase, 50-400 U/g hemicellulase and 50-400 U/g phytase.
Tosen discloses a dried buckwheat noodle having 0.8 or 0.7 parts dried egg white [0030; 0041; 0046].
Masuda discloses a noodle improving agent containing egg white powder and sodium alginate [0007].  Masuda discloses noodles formed from buckwheat flour, wheat flour, and sodium carbonate [0008; 0009].  
Wang discloses a composite enzyme containing 10-15% glutamine transferase, 35-50% hemicellulase, and phytase (35-55%) [abstract; 0005, 0013].  Wang discloses the effect of each of the enzymes on raw material [0010].  Wang discloses that the invention improves gluten yield, and reduces dough viscosity among other advantages [011].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Xu to include egg white powder and sodium alginate as in Masuda and Tosen (egg white powder and at the amount of egg white powder disclosed in Tosen) in order to improve the texture of the noodles.
Further it would have been obvious to modify the composition of Xu to include 10-15% glutamine transferase, 35-50% hemicellulase, and 35-55% phytase as in Wang in order to improve gluten yield, and reduce dough viscosity amongst other improvements.
Regarding the amounts of the ingredients, although Xu does not explicitly disclose 60-90 parts of whole buckwheat flour, 15-30 parts high gluten wheat flour, 5-15 parts of vital wheat gluten, 1-15 parts resistant starch, 0.01-0.5 parts (gum/sodium alginate), 0.01-0.15 konjac flour, 0.01-0.15 parts of sodium carbonate one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Xu overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
	Regarding the amounts of enzymes it would have been obvious to modify the amounts of enzymes in order to achieve the desired improvement in the dough since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 2:  Xu as modified discloses as discussed above in claim 1.  Xu discloses 30 to 35% water [pg. 5].
Regarding the amounts of water one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Xu overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Claims 3, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 105520052 Machine Translation in view of Masuda et al.  JP 2004147576 Machine Translation,  Wang et al. CN 101906407 Machine Translation, Hasegawa et al. (JP 2005341892 Machine Translation), Kitano et al. TW 201731392 Machine Translation, Ceng et al. ( CN 105166678) 12-23-2015 Machine Translation, and Goto et al. (JP 05153925) 1993 Machine Translation.
Regarding Claim 3:  Xu discloses a dried buckwheat noodle made from whole buckwheat flour [abstract].  Xu discloses buckwheat flour; wheat flour, high active gluten powder, anti-starch (resistant starch), edible alkali, starch, edible glue (edible gum) [abstract].  Xu further discloses konjac powder, or cassava or waxy wheat flour as the starch [pg. 4 and 8].  Xu discloses sodium carbonate as the edible alkali [pg. 4].  Xu discloses vacuum kneading the dough and then curing (resting) the dough [pg. 6, section 3)].  Xu discloses putting the dough through multiple pressing rollers (sheeting the dough) and then cutting into strips [pg. 6, Section 4)].   Xu discloses drying, cutting, metering (weighing) and packing the noodles [pg. 6, section 5 and 7].  
Xu does not disclose sodium alginate and egg white powder.
Xu does not disclose glutamine aminotransferase, hemicellulase, and phytase.
Xu does not disclose adding the resultant mixture into a vacuum mixer to obtain a mixed powder.
Xu does not disclose well mixing the mixed powder with an aqueous solution of sodium carbonate in the vacuum mixer, and starting the vacuum mixer for dough mixing to obtain crumbly dough; leaving the crumbly dough to rest at a room temperature.
Xu does not disclose hanging noodles on noodle rods.
Masuda discloses a noodle improving agent containing egg white powder and sodium alginate [0007].  Masuda discloses noodles formed from buckwheat flour and wheat flour, sodium carbonate [0008; 0009].  
Wang discloses a composite enzyme containing glutamine aminotransferase, hemicellulase, the remainder is phytase [abstract; 0005, 0013].  Wang discloses the effect of each of the enzymes on raw material [0010].  Wang discloses that the invention improves gluten yield, and reduces dough viscosity among other advantages [011].
Hasegawa discloses buckwheat noodles containing buckwheat, wheat flour of various protein strengths, starch, and egg white [pg. 2 “Best Mode].  Hasegawa discloses placing dry ingredients in a vacuum mixer [pg. 3 Mode for invention].  Hasegawa discloses adding sodium carbonate to water and then using the water to knead the ingredients into dough in a vacuum mixer [pgs. 2 and 3 “Best Mode].  Hasegawa discloses adding the aqueous solution to the mixed ingredients [pgs. 2 and 3].
Kitano discloses making dried noodles.  Kitano discloses buckwheat flour and wheat flour and starch and mixing dry ingredients including flour, mixing in aqueous ingredients and then mixing the dough until crumbly [pg. 3, #2].  Kitano discloses sheeting the dough and cutting the dough into strips [pg.3 #4].  Kitano discloses cooking and then further cutting the noodles into short strands (20 -50 cm) [pg. 4 #7].  Kitano discloses packaging the noodles [pg. 4, #10].
Goto discloses hanging noodles on noodle rods for drying [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Xu to include egg white powder and sodium alginate as in Masuda in order to improve the texture of the noodles.
Further it would have been obvious to modify the composition of Xu to include glutamine transferase, hemicellulase, and phytase as in Wang in order to improve gluten yield, and reduce dough viscosity amongst other improvements.
It would have been obvious to one of ordinary skill to modify the method of Xu to mix the ingredients while dry in a vacuum mixer as in Hasegawa in order to ensure that the dry ingredients were properly and evenly mixed before adding liquid as in commonly done in baking.
Further it would have been obvious to further modify Xu to add the sodium carbonate dissolved in water as in Hasegawa as there are limited forms to add sodium carbonate and the selection of which form would have been based on the desire of one of ordinary skill in the art.
Although Xu does not disclose crumbly dough, because Xu treats the dough in the same way as claimed it would have been obvious that the dough would have had a crumby texture upon vacuum mixing.  Further, it would have been obvious to mix the dough until crumbly as in Kitano since it discloses mixing the dry and then the aqueous ingredients until a crumbly texture is reached.
Further it would have been obvious to modify the curing (resting) step of Xu to include  performing it a room temperature (20 to 25°C)  as in Ceng in order to allow the ingredients to fully hydrate the flour and starch ingredients.
Further it would have been obvious to modify the drying method of Xu to dry the noodles on noodle rods as in Goto as selection of how to dry the noodles would have been based on the preference and desire of one of ordinary skill in the art.
Further Xu discloses two cutting steps but does not disclose that the second cutting step shortens the length of the noodles.  However, it would have been obvious to modify the cutting step of Xu to shorten the length if the noodles in the second cutting step as in Ceng in order to produce noodles in a proper length for consumer purchase and use.
Regarding Claim 7:  Xu discloses as discussed above in claim 3.  Xu does not disclose mixing for 1-6 min.
Hasegawa discloses mixing the dry ingredients for 10 minutes [pg. 3, 5].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the time for mixing the dry ingredients in Xu for 10 minutes as disclosed in Hasegawa in order to properly and completely mix the ingredients.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the time for mixing the ingredients, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 8:  Xu discloses as discussed above in claim 3.  Xu discloses mixing the ingredients under vacuum of -0.04MPa to -0.06 MPa and mixing for 10 to 25 minutes [pg.4].  Xu does not disclose a high mixing speed and then a low mixing speed.  However, the selection of speed of mixing would have been a parameter selected based on the desire of one of ordinary skill in the art.
Regarding the time for mixing, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Xu overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 9:  Xu discloses as discussed above in claim 3.  Xu discloses curing for 5-15 min [pg. 4 and 6].
Regarding Claim 10:  Xu discloses as discussed above in claim 3.  Xu disclose sheeting with multiple pressing rollers [pg. 6].  Xu does not disclose wherein the sheeting in the step (5) is 4-8 passes; and/or, the drying in the step (6) is performed by a ropeway-type drying method for 4-6 h, or the drying in the step (6) is performed by a five-stage drying method comprising: (1) shaping with cold air at a temperature of 25-30°C and a relative humidity of 85-90%; (2) performing low-speed dehydration at a temperature of 39-45°C and a relative humidity of 78-85%; (3) performing high-speed temperature dehydration at a temperature of 42-46°C and a relative humidity of 70-76%; (4) cooling down to temper at a temperature of 34-36°C and a relative humidity of 56- 60%; and (5) performing extended tempering at room temperature.
Ceng discloses sheeting the dough by rolling 6 -12 times with rollers [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of rolling in Xu to roll 6 to 12 times as is Ceng in order to attain a desired dough thickness or overall size.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ceng overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 105520052 Machine Translation in view of Masuda et al.  JP 2004147576 Machine Translation,  Wang et al. CN 101906407 Machine Translation, ,  Hasegawa et al. (JP 2005341892 Machine Translation), Kitano et al. TW 201731392 Machine Translation, Ceng et al. ( CN 105166678) 12-23-2015 Machine Translation, and Goto et al. (JP 05153925) 1993 Machine Translation as applied to claim 3 above and in further view of Lazzari BR-PI0901079 Machine Translation Dec, 2010.
Regarding Claim 4:  Xu as modified discloses as discussed above in claim 3.  Xu discloses removing impurities and grinding and screening the buckwheat [pg. 4].
Xu does not explicitly disclose disinfestation and sterilization.
Lazzari discloses disinfestation and sterilization of grains [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Xu to effect disinfestation and sterilization as in Lazzari in order to thoroughly clean the grains and make them better fit for consumption.
Regarding Claim 6:  Xu as modified discloses as discussed above in claim 4.  Xu discloses grinding grains after cleaning where the grinding is ultra microcrushing and results in particles sizes of 10 to 25 microns [pg. 3].
Xu does not disclose the particle size at 120 mesh. 
	However, it would have been obvious to modify the particle size based on the desired suitability of the resulting flour for noodle production and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 105520052 Machine Translation in view of Masuda et al.  JP 2004147576 Machine Translation,  Wang et al. CN 101906407 Machine Translation, ,  Hasegawa et al. (JP 2005341892 Machine Translation), Kitano et al. TW 201731392 Machine Translation, Ceng et al. (CN 105166678) 12-23-2015 Machine Translation, and Goto et al. (JP 05153925) 1993 Machine Translation, and Lazzari BR-PI0901079 Machine Translation Dec, 2010 as applied to claim 4 above and in further view of Lin (CN1425321) Machine Translation June 2003, Mizohata (CN103211151) Machine Translation 2013 and Yan et al. CN 106720284 Machine Translation May 2017, and Zhu et al. CN 106391171 Feb 2017 Machine Translation.
Regarding Claim 5:  Xu as modified discloses as discussed above in claim 4.  Xu discloses  that the buckwheat is tartary buckwheat and removing impurities from buckwheat [abstract; pg. 5].
Xu does not explicitly disclose wherein the buckwheat grains include common buckwheat grains; and wherein the disinfestation and sterilization treatment comprises: washing and tempering the buckwheat grains with ozone water or slightly acidic electrolyzed water to reach a final moisture of 13.0-16.0wt%, and then treating them with superheated steam, radio frequency heating or microwave; the slightly acidic electrolyzed water has a concentration of available chlorine of 30-70 ppm and a pH value of 5.8-6.2; and the radio frequency heating is controlled to have a resonant frequency of 20-45 MHz, a power of 5-20 kW and a distance between polar plates of 40-120 mm, a thickness of the buckwheat grains on a conveyor belt is 20-50 mm, a treatment time is 180-600 s, and a temperature of the buckwheat grains discharged from a radio-frequency cavity is 50-90°C.
Lin discloses a method of making a noodle and that the dough contains a blend of common buckwheat and tartary buckwheat [abstract].
Mizohata discloses rinsing and dipping (tempering) rice grains in slightly acidic electrolyzed water having a chlorine content of 10-30 ppm and a pH of 5 to 6.5 [0011; 0012; 0026; 0031]. 
Zhu discloses buckwheat having a moisture content of 15 to 28 percent after soaking [abstract].
Yan discloses applying radio frequency grains the frequency is 27.12 MHz, 3 KW to 15 kW and a distance between polar plates of 40 -140mm, thickness of the grains on a conveyor belt are 10-25 mm, a treatment time of 50 -420 seconds, and discharging the grains at a temperature of 50-72°C [abstract; claim 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the buckwheat of Xu to include common buckwheat as in Lin in order to provide variety in nutritional composition and flavor.
Further it would have been obvious to modify the cleaning step of Xu to cleaning by rinsing and dipping (tempering) rice grains in slightly acidic electrolyzed water having a chlorine content of 10-30 ppm and a pH of 5 to 6.5 as in Mizohata in order to provide a sufficiently clean and sterilized grain for grinding and further food preparation.
Further, it would have been obvious to one ordinary skill in the art to modify the moisture content of the buckwheat grains in Xu for the that of the grains in Zhu, at 15 to 28%, in order to harden the bran and improve the rate of perfect kernels and nutrition retention. 
Further, it would have been obvious to one of ordinary skill in the art to modify the method of Xu to include a step of applying radio frequency grains the frequency is 27.12 MHz, 3 KW to 15 kW and a distance between polar plates of 40 -140mm, thickness of the grains on a conveyor belt are 10-25 mm, a treatment time of 50 -420 seconds, and discharging the grains at a temperature of 50-72°C as in Yan in order to further cleanse, disinfest, and prepare the buckwheat grains.
Regarding the chlorine content and pH of the water, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Mizohata overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the moisture content of the grains, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Zhu overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the power, distance of polar plates, thickness of buckwheat grains, and treatment time, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Yan overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 105520052 Machine Translation in view of Masuda et al.  JP 2004147576 Machine Translation,  Wang et al. CN 101906407 Machine Translation, Hasegawa et al. (JP 2005341892 Machine Translation), , Kitano et al. TW 201731392 Machine Translation, Ceng et al. ( CN 105166678) 12-23-2015 Machine Translation, and Goto et al. (JP 05153925) 1993 Machine Translation as applied to claim 3 above and in further view of Mizohata (CN103211151) Machine Translation 2013, Yan et al. CN 106720284 Machine Translation May 2017, Tosen et al. JP H06209729 Machine Translation, and Hosono et al. JP 2004243311.
Regarding Claim 11:  Xu as modified discloses as discussed above in claim 3.  Xu discloses removing impurities from buckwheat [abstract; pg. 5].  Xu discloses separating and treating separately buckwheat bran and buckwheat and then mixing [pg. 3].  Xu discloses 10 to 80 parts buckwheat flour; 20 to 90 parts wheat flour, 0.5 to 10 parts high active gluten powder, 1 to 50 parts anti starch (resistant starch), 0.1 to 0.2 parts edible alkali, 0.5 to 10 parts starch, 0.1 to 0.5 parts edible glue (edible gum) [abstract].  Xu further discloses konjac powder, or cassava or waxy wheat flour as the starch [pg. 8].  Xu discloses sodium carbonate as the edible alkali .  Xu discloses mixing the ingredients under vacuum of -0.04MPa to -0.06 MPa and mixing for 10 to 25 minutes [pg.4].  Xu discloses curing for 5-15 min [pg. 4 and 6].  Xu disclose sheeting with multiple pressing rollers [pg. 6].   
Xu discloses a low temperature four stage drying process with an additional drying step all using cold or cool temperatures; (1) cold air, (2) tasted perspiration; (3) heating ; (4) reducing temperature and radiating heat. wherein the temperature of said cold wind strip is 18 to 26 ℃, the cold wind testing time is 20 to 25 minutes, the cold air relative humidity noodle strip after the strip is 80% to 85%; the arrowroot sweating temperature is 36 to 42 ℃ degrees centigrade; the chewy sweating time is 10 to 15 minutes; the relative humidity sweating the arrowroot noodle strip is 80% to 90%; temperature of the heating is 40 to 50 ℃, the heating time is 30 to 35 minutes, and the heating , relative humidity of the strip is 55% to 60%; temperature of the cooling and radiating is 25 ~ 30 ℃; the cooling radiating time can be 25 to 30 minutes, and the reducing temperature and radiating heat after the relative humidity of the strip is 60% to 65%. In the above method, after the drying the noodle strip, further comprising drying the noodle strip after softening; temperature of the buffer is 20 to 24 ℃, the slow time is 30 to 60 minutes [pg. 4].
Xu does not explicitly disclose the disinfestation and sterilization treatment comprises: washing and tempering the buckwheat grains with ozone water or slightly acidic electrolyzed water to reach a final moisture of 13.0-16.0 wt.%, and then treating them with superheated steam, radio frequency heating or microwave; the slightly acidic electrolyzed water has a concentration of available chlorine of 30-70 ppm and a pH value of 5.8-6.2; and the radio frequency heating is controlled to have a resonant frequency of 20-45 MHz, a power of 5-20 kW and a distance between polar plates of 40-120 mm, a thickness of the buckwheat grains on a conveyor belt is 20-50 mm, a treatment time is 180-600 s, and a temperature of the buckwheat grains discharged from a radio-frequency cavity is 50-90°C.
Xu does not disclose 1) dry powder mixing: weighing and putting 80 kg of the whole buckwheat flour, 15 kg of the high-gluten wheat flour, 10 kg of the vital wheat gluten, 5 kg of the resistant starch, 1.5 kg of the egg white powder, 0.2 kg of the sodium alginate, 0.1 kg of the konjac flour, 25 U/g of the glutamine transaminase, 120 U/g of the hemicellulase, and 200 U/g of the phytase into a vacuum mixer to mix for 4 min to obtain a powdery raw material; 2) mixing: dissolving 0.1 kg of sodium carbonate in 28 kg of water in advance, and adding the resulting solution to the vacuum mixer.
Xu does not disclose wherein the sheeting in the step (5) is 4-8 passes.
Mizohata discloses cleaning and sterilizing grains by rinsing and dipping (tempering) rice grains in slightly acidic electrolyzed water having a chlorine content of 10-30 ppm and a pH of 5 to 6.5 [0011; 0012; 0026; 0031]. 
Yan discloses applying radio frequency grains the frequency is 27.12 MHz, 3 KW to 15 kW and a distance between polar plates of 40 -140mm, thickness of the grains on a conveyor belt are 10-25 mm, a treatment time of 50 -420 seconds, and discharging the grains at a temperature of 50-72°C [abstract; claim 1].
Hosono discloses low temperature vortex pulverization of buckwheat grains [pg. 2].  Hosono discloses the particle size of 3 to 40 µm [pg. 2].  Hosono discloses the pulverization being performed at no more than 10°C higher than outside temperatures [pg.7].
Tosen discloses a dried buckwheat noodle having 0.8 or 0.7 parts dried egg white [0030; 0041; 0046].
Masuda discloses a noodle improving agent containing egg white powder and sodium alginate [0007].  Masuda discloses noodles formed from buckwheat flour and wheat flour, sodium carbonate [0008; 0009].  
Wang disclose a composite enzyme containing 10-15% glutamine transferase, 35-50% hemicellulase, the remainder is phytase (35-55%) [abstract; 0005, 0013].  Wang discloses the effect of each of the enzymes on raw material [0010].  Wang discloses that the invention improves gluten yield, and reduces dough viscosity among other advantages [011].
Hasegawa discloses mixing the dry ingredients for 10 minutes [pg. 3, 5].
Ceng discloses sheeting the dough by rolling 6 -12 times with rollers [abstract].
At the effective filing date of the invention it would have been obvious to modify the cleaning step of Xu to include cleaning by rinsing and dipping (tempering) rice grains in slightly acidic electrolyzed water having a chlorine content of 10-30 ppm and a pH of 5 to 6.5 as in Mizohata in order to provide a sufficiently clean and sterilized grain for grinding and further food preparation.
Further it would have been obvious to one of ordinary skill in the art to modify the method of Xu to include a step of applying radio frequency grains the frequency is 27.12 MHz, 3 KW to 15 kW and a distance between polar plates of 40 -140mm, thickness of the grains on a conveyor belt are 10-25 mm, a treatment time of 50-420 seconds, and discharging the grains at a temperature of 50-72°C as in Yan in order to further cleanse, disinfest and prepare the buckwheat grains.
Further it would have been obvious to modify the method of Xu to include low temperature pulverization as in Hosono in order to reduce the particle size of the buckwheat grains and to attain a powder and flour fine enough for the production of noodles [Hosono pg.2].
Regarding the chlorine content and pH of the water, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Mizohata overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the moisture content of the grains, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Zhu overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the power, distance of polar plates, thickness of buckwheat grains, and treatment time, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Yan overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Xu to include egg white powder and sodium alginate as in Masuda and Tosen (egg white powder and at the amount of egg white powder disclosed in Tosen) in order to improve the texture of the noodles.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art it would have been obvious to modify the time for mixing the dry ingredients in Xu for 10 minutes as disclosed in Hasegawa in order to properly and completely mix the ingredients.
Further it would have been obvious to modify the composition of Xu to include glutamine transferase, 35-50% hemicellulase, the remainder is phytase as in Wang in order to improve gluten yield, and reduce dough viscosity amongst other improvements.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of rolling in Xu to roll 6 to 12 times as is Ceng in order to attain a desired dough thickness or overall size.
Regarding the amounts of the ingredients, although Xu does not explicitly disclose dry powder mixing: weighing and putting 80 kg of the whole buckwheat flour, 15 kg of the high-gluten wheat flour, 10 kg of the vital wheat gluten, 5 kg of the resistant starch, 0.2 kg of the sodium alginate, 0.1 kg of the konjac flour. one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Xu overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding the amounts of the ingredients, although Tosen does not explicitly disclose, 1.5 kg of the egg white powder, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Tosen overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding the amounts of enzymes it would have been obvious to modify the amounts of enzymes in order to achieve the desired improvement in the dough since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the time for mixing, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the time for mixing the ingredients to ensure proper mixing of the ingredients and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding the sheeting steps, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ceng overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the method of drying it would have been obvious to modify the humidity level and temperature, and number of drying passes in order to attain the desired moisture content of the noodles and in a desired timeframe based on the desire of one of ordinary skill in the art. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793